Citation Nr: 1125901	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  09-15 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from January 1949 to January 1954 and June 1955 through May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in March 2011.  A copy of the transcript of this hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's current bilateral hearing loss is related to exposure to noise during his active military service.

2.  The evidence is in equipoise as to whether the Veteran's current tinnitus is related to exposure to noise during his active military service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for bilateral hearing loss and tinnitus, which represents a complete grant of the benefit sought on appeal as to these claims.  Thus, no discussion of VA's duty to notify and assist is necessary.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").
Bilateral Hearing Loss 

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection:  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The Board notes that audiometric examinations of record from 2007, 2008 and 2009 demonstrate that the Veteran has impaired hearing that meets the above requirements for a hearing disability for purposes of service connection.  Thus, there is no issue as to whether the Veteran has a current disability. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 does not necessarily preclude service connection for hearing loss that first meets the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.  If medical evidence sufficiently demonstrates a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service and the requirements of 38 U.S.C.A. §§ 1110 are satisfied.  Hensley, 5 Vet. App. at 160.

The Veteran is seeking service connection for his bilateral hearing loss claiming that it is related to exposure to loud noises in service.  Specifically the Veteran claims that he was exposed to excessive noise from at least 8 (but as many as 14) atomic blasts in 1952 while serving as support of testing of atomic bombs in Mercury, Nevada.  He has stated that they were located only four to seven miles away from the blast site and that, after each blasts, he had no hearing for one to one and one-half hours and had tinnitus as well.  They were not provided any hearing protection during these blasts.  The Veteran has also related additional excessive noise exposure while in Panama (from testing chemicals on the beach using mortar or tripod firing devices); while stationed at Fort Benning, Georgia (from assisting in the development and testing of claymore mines); and, while in Alaska (from a lot of firing maneuvers).  The Veteran testified at his hearing in March 2011 that he was almost continuously exposed to a lot of blasts and other loud noises from munitions during his 20 years of military service.

The Board notes that the Defense Threat Reduction Agency has confirmed the Veteran's participation in Operations TUMBLER-SNAPPER and UPSHOT-KNOTHOLE, which were conducted at the Nevada test site in 1952 and 1953, respectively.  In addition, the Veteran submitted multiple buddy statements from other veterans who were in his unit at the Nevada test site who corroborate the Veteran's statements as to the extreme loudness of the blasts.  Furthermore, the Board notes that the Veteran's service records show that his military occupational specialties (MOS) included munitions worker, decontamination equipment operator, ammo handler/renovator, decontamination supervisor/security chief, and chemical operations sergeant.  These records also show that the Veteran essentially was assigned to chemical companies throughout his military service, except for the last couple few years when he was assigned to an infantry brigade and then to a medical company.   

Claims for service connection must be considered on the basis of the places, types and circumstances of a claimant's military service.  38 C.F.R. § 3.303(a).  The Board finds that the noise exposure described by the Veteran is consistent with his military occupational specialties and the circumstances of his service.

Service treatment records are silent for any complaints of, treatment for or findings of hearing loss during service.  The Board notes that, prior to 1962, physical examinations of the Veteran only included whispered voice tests for hearing, all of which were normal at 15/15.  The first audiometric testing conducted in service was at a March 1962 physical examination.  Audiometric test results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
//
20
LEFT
5
5
5
//
20

At a reenlistment examination conducted in April 1964, audiometric test results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
//
5
LEFT
0
0
5
//
5

At a periodic examination conducted in October 1967, audiometric test results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
//
-5
LEFT
-10
-10
-10
//
-10

At an annual examination conducted in March 1969, audiometric test results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
//
5
LEFT
0
0
0
//
20

Finally, at the Veteran's retirement examination conducted in February 1970, audiometric test results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
//
20
LEFT
0
0
0
//
10

The Board acknowledges that the Veteran has stated that he does not remember having an audiometric hearing test at the time of his separation examination but that he remembers having a whispered voice test.  The Board notes that the Veteran did undergo a whispered voice test at a separation examination but that was in January 1954, not February 1970.  In fact, he underwent exactly five examinations prior to 1962 at which he was given the whispered voice test.  After so much time and having had so many hearing tests in service, it is understandable that the Veteran would be confused as to what type of test he was given over 40 years ago at his retirement examination in February 1970.  However, there is a presumption of regularity that applies to official acts, and "in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see also Thompson v. Brown, 8 Vet. App. 169, 177-178 (1995) (applying the presumption of regularity to notice of a Board decision).  In this case, the Veteran's retirement examination clearly sets forth the results of an audiometric hearing test.  The examination report even sets forth the test standard used - "ASA D5."  The Veteran has not presented any evidence except for his own testimony that he was not actually given the audiometric test in February 1970, which is questionable for the reasons previously stated.  Therefore, the Board finds that clear evidence to the contrary has not been presented to rebut the presumption of regularity in the present case, and the Board must consider the audiometry results shown on the February 1970 retirement examination to be adequate evidence of the Veteran's hearing at that time.

Based upon the in-service evidence, the Board finds that it fails to establish that a chronic hearing impairment was present during service.  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).  Service connection may also be warranted if the competent and credible evidence of record establishes that the disability was incurred in service. 

In addition to the buddy statements the Veteran submitted, he also submitted multiple medical statements.  The Veteran submitted an October 2007 statement from his private physician who indicates she has been following the Veteran for many years for Eustachian tube dysfunction and chronic otitis media with myringosclerosis and thickening of the tympanic membranes.  These conditions have required several sets of ventilation tubes, the last of which was placed in October 2003.  She also related that, more recently, the Veteran had been followed for fluctuating hearing loss and a history of mixed sensorineural and conductive hearing loss, which partially in the past was improved with the use of ventilation tubes and nasal steroids.  However, at his last appointment on August 30, 2004, he continued to demonstrate a fluctuating hearing loss with a change in his hearing discrimination at that time that prompted her to begin him on the steroid Medrol and on Acyclovir.  

She further stated that the Veteran's history of contributory factors to his hearing loss include his history of participation in atomic tests in 1952, six years testing military munitions and other military weapons, and exposure to chemical agents and Agent Orange.  She summarized by saying that "[a]ll in all, he had 22 years of military service experience in which he was associated with firearms and explosives."

She stated that x-ray irradiation is frequently used in treatment of malignant disease of the head and neck area, and the effects of radiation on normal tissues depend on the amount that is absorbed rather than the quantity that the tissue is exposed to.  Early effects of radiation include degenerative changes to the sensory cells of the inner ear with those cells also including the cells within the labyrinth, which controls balance, and parts of the cochlea.  These effects can occur as early as three hours after irradiation and are usually well developed by six hours.  Type 2 hair cells in the cochlea appear to be the most sensitive to potential injury.  Irradiation also leads to an inflammatory reaction in the endothelium of blood vessels such that eventually the vascular lumen is obliterated which will also affect supply of nutrients to the inner ear hair fibers and can produce permanent hearing loss.  Late reaction to irradiation of the ear may be further degeneration of the inner ear such that a progression to profound deafness may be found in some individuals.  Irradiation to the head and neck area also destroys the salivary glands and may lead to chronic dryness and crusting in the nasal areas.

This physician stated that she cannot verify that the atomic testing and chemical exposures were the initial cause of the Veteran's chronic ear disease; however, especially when associated with the noise trauma, it suggests that his exposure to atomic testing has contributed to the progressive nature of his hearing loss, a loss which has not been reversed by any of the therapies she has described.

The Veteran also submitted a medical statement from his private audiologist dated in October 2007 in which she indicates she has been treating the Veteran since June 1993.  She stated that the Veteran has a progressive mixed loss that is mild in the low frequencies through 1000 Hz sloping to a severe high frequency sensorineural hearing loss with excellent speech discrimination bilaterally.  She relates that the Veteran reported during his history that he was exposed to significant noise over prolonged periods in his twenty (20) plus years in the military, including participation in eight atomic bomb blasts as well as working with chemicals and munitions at various other locations.  She stated that she "cannot say with any certainty that the Veteran's Army career caused his hearing loss but that it is very probably (sic) that it did contribute to his hearing loss."

The Veteran submitted another statement from this same audiologist dated in November 2009.  At that time, this audiologist indicated that recent audiogram showed a drop at every frequency in both ears of 5 to 20 dB and that he also reports a significant decrease in understanding speech even in quiet situations.  However, she gave no further opinion as to the etiology of the Veteran's hearing loss.

VA treatment records show the Veteran established care at the VA Medical Center in Denver, Colorado, in September 2007.  At his initial primary care appointment, he reported a history of being unable to wear his current hearing aids.  He reported he has a history of being in ammunitions during his military service, and also was working in Nevada atomic bombing test sites and has had problems ever since.  He further described having vertigo, chronic ear infections, post nasal drip and throat clearing.  He underwent an initial Audiology consult in October 2007 at which he reported his hearing loss and tinnitus began in the military following an "atomic test."e further dHe
  He further reported that he served in the Army for 20 years and was exposed to excessive noise due to his placement working with chemicals and in research and development.  He denied noise exposure as a civilian - worked in a warehouse for Ford Motor Company.  He denied a history of otalgia, ear infections, known ototoxic medications, and familial history.  Pure tone testing revealed normal hearing through 1000 Hz sloping to a mild to severe sensorineural hearing loss bilaterally.  Speech discrimination skills were excellent in the right ear and good in the left ear.

The Veteran underwent VA audio examination in April 2008.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
55
75
85
LEFT
25
30
65
75
80

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.

The Veteran reported that he had hearing loss that has been present since service.  His reported noise exposure consisted of 21 years in the Army with chemical corps research, atomic.  He denied a history of post-service occupational or recreational noise exposure.

The examiner stated that the results of the examination revealed a moderately-severe sensorineural hearing loss bilaterally.  In providing a nexus opinion, the examiner opined that the Veteran's hearing loss is not caused by or a result of noise exposure while in service.  In rendering his opinion, he relied upon the fact that electronic hearing testing conducted as part of the Veteran's retirement medical exam on February 5, 1970, shows the Veteran had hearing sensitivity well within normal limits at discharge and, therefore, there is no evidence of hearing damage while in service.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As the Board has found that the Veteran has a current hearing disability and that he was exposed to loud noises in service, the only remaining question is whether the current hearing disability is related to the noise exposure in service.  In considering all the evidence, the Board finds that there is no clear answer to this question as there are opposing medical opinions, none of which are completely adequate.  The private medical opinions do not definitively say that the etiology of the Veteran's current bilateral hearing loss is the noise exposure in service, although they do state that it contributed to the current bilateral hearing loss.  Furthermore, the private physician's medical opinion talks about the Veteran's "chronic ear disease," which is not at issue in the present case.  However, she does go on to state that the Veteran's exposure to atomic testing has contributed to the "progressive nature" of the Veteran's hearing loss.  The weaknesses in the private medical opinions give lessen their probative value.

As for the VA examiner's opinion, it is inadequate in that the examiner only considered the audiometric results at the time of the Veteran's retirement examination in February 1970 even though the service treatment records clearly show earlier audiometric testing was accomplished.  Therefore, the examiner failed to consider whether these earlier audiometric test results when compared to the retirement examination's audiometric test results show any loss of hearing acuity in service.  Furthermore, the examiner failed to account for the Veteran's report of a continuity of symptomatology since service.  These inadequacies in the examiner's medical opinion lessen its probative value.  

Consequently, the Board finds that none of the medical opinions provided are more probative or persuasive than any other.  The evidence is, therefore, in equipoise as to whether the Veteran's current bilateral hearing loss is related to his noise exposure in military service.  The evidence being in equipoise, the benefit of the doubt is resolved in the Veteran's favor.  As a result, the Board concludes that service connection for bilateral hearing loss must be granted.

Tinnitus

The Veteran contends that he has tinnitus (noise in his ears) that is related to exposure to noise in service.  

The Veteran's claimed in-service noise exposure is the same as that for the previous claim for bilateral hearing loss.  As previously discussed, the Board has found that the Veteran's noise exposure is consistent with the types, places and circumstances of his service.

Service treatment records are silent for any complaints or diagnosis of tinnitus.  However, the Veteran has made several statements and also testified that he had tinnitus in his ears during service.  Specifically, he relates that he has had tinnitus since his exposure to the first atomic blast in 1952.

The Veteran underwent VA audio examination in April 2008.  The Veteran reported having bilateral constant tinnitus since service.  The Veteran only reported noise exposure in service.  The examiner stated that the Veteran's report of the frequency and duration of tinnitus warrants a diagnosis of tinnitus.  The examiner opined that, based on electronic hearing testing conducted at discharge, it is his opinion that the Veteran's bilateral hearing loss and reported tinnitus are not caused by or a result of noise exposure while in service.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Initially the Board acknowledges that the Veteran is competent to give evidence about what he experienced; i.e., that he was exposed to loud noise in service and that he has had tinnitus since service.  Charles v. Principi, 16 Vet. App. 370 (2002) (finding the Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Further, the Veteran's written statements regarding his in-service noise exposure are credible and consistent with the circumstances of his service.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

After carefully reviewing the evidence of record and resolving all reasonable doubt in his favor, the Board finds that the Veteran's current tinnitus cannot be reasonably disassociated from his in-service exposure to loud noises.  Although the VA examiner opined that the etiology of the Veteran's tinnitus was not military noise exposure, the Board finds this medical opinion to be inadequate as it essentially gives no rationale for the opinion that the Veteran's tinnitus is not related to service because tinnitus would not show up on an electronic hearing test.  Furthermore, the examiner disregarded the Veteran's reported history of onset in service and continuity of symptomatology since service and that he denied any post-service noise exposure that would explain his tinnitus.  The Board finds that these inadequacies in the medical opinion lessen its probative value.

As for the private medical statements provided by the Veteran, although acknowledging the Veteran's report of having tinnitus as well as hearing loss since service, they do not provide any actual medical nexus opinion with regard to his tinnitus.  Thus, these medical statements are not probative to the issue of whether a nexus relationship exists between the Veteran's tinnitus and noise exposure in service except as additional evidence of the Veteran's report of an onset in service and a continuity of symptomatology since service.

Consequently, the Board finds that none of the medical opinions provided are more probative or persuasive than any other.  Nor can the Board finds any reason to consider the Veteran's report of an onset in service and a continuity of symptomatology since service to be not credible.  The Board finds, therefore, that the evidence is at least in equipoise that the Veteran's tinnitus is related to his in-service noise exposure.

Finally, the Board notes that the RO granted the Veteran service connection for bilateral hearing loss based on the same claim of noise exposure in the December 2008 rating decision.  The fact that the Veteran has been granted compensation for a service-related hearing loss adds to the credibility of his contention that his tinnitus is related to service because 'an associated hearing loss is usually present' with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  

Based on the totality of the evidence, and resolving all reasonable doubt in his favor, the Board finds that the Veteran currently has tinnitus that was incurred during his active military service as a result of exposure to loud noises.  Accordingly, service connection for tinnitus is warranted. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.




ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

Unfortunately, the Board finds that remand of the Veteran's claim for a low back disorder is warranted for additional development in order to fairly and adequately adjudicate the claim.  Specifically, the Board finds that a VA orthopedic examination is warranted.

The Board notes that the Veteran's service treatment records show that he was treated a number of times for low back pain in service.  The exact reason for his low back pain, however, appears to be at issue.  In 1953, when the Veteran was initially hospitalized for observation, he was thought to have spondylolisthesis with slippage at L5-S1 level as seen on x-ray.  (See October 29, 1953 consultation sheet.)  However, another treatment note indicates that there was not concurrence in the x-ray diagnosis of spondylolisthesis.  Instead, it was thought a diagnosis of spondylolysis with pars interarticularis defect at L5 left was indicated.  (See October 30, 1953 consultation sheet.)  Final diagnosis was "Sprain, lumbar region, probably aggravation of congenital skeletal abnormality."  (See Quarters Card.)  Service treatment records further show he underwent physical therapy in April 1957 at which time he had complaints of pain in his legs for about one month.  A history of congenital spondylolisthesis was noted.  An April 15, 1957, note indicates congenital defect lumbosacral spine rule out herniated nucleus pulposus.  The report of x-rays taken on April 26, 1957, indicates there was incomplete neural arch of the L5 in addition to a minor degree of spondylolisthesis.  Conversely, the report of x-rays taken on December 1, 1958, demonstrates the impression was spina bifida occulta of L5, some asymmetry beneath the surface of L5 and a suggestion of a neural arch defect on the left neural arch of L5; however, the report stated that there was no evidence of spondylolisthesis and the intervertebral spacings appeared normal.  Interestingly, the report also states that, in comparison with the previous examination of April 14, 1957, there appeared to be no essential change.

Examination for entrance into active duty in April 1955 noted "[c]ongenital spondylolisthesis - not incapacitating - treated at FAH."  Examination in March 1958 noted "[c]ongenital spondylolisthesis - occasional low back discomfort - has been treated at FAH."  Nothing was noted on subsequent examinations from 1962 through 1969.  The final report of a back problem in service is seen on the Veteran's retirement examination conducted in February 1970.  At this examination, he reported a history of back trouble and it was noted "spina bifida & spondylolisthesis - back gives out if doing long standing."  It was also noted that the Veteran wore a back brace for a short period relating to his back problems.  He was sent for evaluation at the Orthopedic Clinic, which evaluation was essentially normal with regard to his low back except for x-rays showing spina bifida occulta at the S1 level.  On the Report of Medical Examination, the examiner noted under Summary of Defects and Diagnoses "Spina Bifida Occulta LD-No EPTS not unfitting."  The Board interprets this statement to mean that the Veteran had spina bifida occulta that was not incurred in the line of duty but rather existed prior to service and which did not cause him to be unfitting for retirement.  

Consequently, it is unclear to the Board what back condition the Veteran had in service given the various diagnosis of spondylolisthesis of L5, spondylolysis, rule out herniated nucleus pulposus, and spina bifida occulta of either the L5 or the L1.  Furthermore, some of these conditions are clearly congenital such as spondylolysis and spina bifida occulta while spondylolisthesis may be congenital or due to trauma.  Thus, it would be helpful for an opinion from the examiner as to what is the likely diagnosis of the Veteran's low back condition identified during service, what vertebral level was affected and whether such a condition is congenital or not.

The earliest post-service evidence of treatment for a low back problem is a private treatment record from March 2007.  The Veteran was seen for complaints of "low back pain, sudden onset, cannot bend, pain at night, midline pain and tenderness, no trauma.  Pain does not radiate."  Physical examination demonstrated there was very limited range of motion of the back with positive midline tenderness.  X-rays taken showed only a slight posterior subluxation of L1 and L2 of about 5 and 4 mm, respectively; however, disk spaces were well maintained and the x-rays were otherwise unremarkable.  A letter was sent to the Veteran explaining the x-ray findings and providing instructions on treatment of back strain.

Plain films of the lumbar spine with flexion-extension views done at VA in September 2007 demonstrated that there was a proximally 15 degrees variant from flexion to extension views.  Spondylolisthesis of L5 on S1 was also noted with L5 anteriorly displaced by approximately 1 cm.  There was also disc space narrowing at L1-2 and L203 with some indistinct endplate sclerosis at the superior portion of L2.  There was facet hypertrophy at L4-5 and L5-S1.  There was no evidence of compression fracture.  The radiologist could not rule out a pars interarticularis defect at L5-S1.  The impression was degenerative disc disease of the lumbar spine at L1-2 and L2-3 with superior endplate irregularity at L2, and spondylolisthesis of L5 on S1 (pars interarticularis defect was not excluded).  An MRI (magnetic resonance imaging) study was conducted in November 2007.  The impression was disc degeneration with Modic type I endplate changes at L1/2; and mild bulging of the disc/osteophyte at multiple levels (L1-2, L2-3 and L5-S1) without canal stenosis or foraminal compromise.  A CT scan conducted in January 2008 demonstrated marked facet arthropathy, ligamentum flavum thickening, and broad-based posterior disc bulge at L5-S1; no disc bulge or canal or foraminal stenosis but moderate facet arthropathy and coaptation and degenerative joint disease of the spinous processes at L4-5; no disc bulge or canal or foraminal stenosis but mild facet arthropathy at L3-4; moderate disc height loss and mild posterior bulge but no canal stenosis or foraminal narrowing at L2-3; and marked disc height loss, erosion parenchymal changes presumably Schmorl's nodes at vertebral body endplates, and 5 mm retrolisthesis at L1 with respect to L2, but no evidence of fracture or significant facet arthropathy at L1-2.

Thus, the current evidence clearly establishes that the Veteran has some kind of low back disorder, or multiple disorders, but the treatment records do not demonstrate a clear diagnosis or diagnoses.  It would be helpful for the VA examiner to provide the specific diagnoses of all current disorders involving the Veteran's lumbosacral spine.  

Based upon the examiner's findings, he should provide medical opinion as to whether any congenital disorder identified during service was aggravated in service beyond its natural progression (i.e., whether the Veteran incurred a permanent increase in severity as a result of service beyond what would be considered the natural progression of the condition).  In addition, the examiner should provide a medical opinion as to the likelihood that the Veteran's current low back problems are related to any non-congenital low back disorder identified in service or, if the examiner finds that there was aggravation of a congenital disorder in service, whether it is related to it or the result thereof.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA orthopedic examination.  The claims file must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.

All necessary diagnostic studies/tests should be conducted.  After reviewing the claims file and examining the Veteran, the examiner is asked to answer the following:

a. What is the most likely diagnosis of the low back condition identified in service and is it a congenital condition?  Please indicate the exact vertebral level or levels involved.
b. If the low back condition identified in service is a congenital condition, did it undergo a permanent increase in severity during service that was not due to the natural progression of the condition?
c. Provide a diagnosis or diagnoses of all current disorder(s) of the lumbosacral spine.
d. Is it at least as likely as not (i.e., at least a 50 percent probability) that any or all of the current disorder(s) of the lumbosacral spine are related to the low back condition identified in service?  

In rendering an opinion, the examiner must address the Veteran's statement, if any, as to a continuity of symptoms.  A complete rationale should be given for all conclusions and opinions expressed in a legible report.  If any opinion cannot be rendered without resort to speculation, the examiner must so indicate in his report and provide a statement as to the reasons why an opinion cannot be rendered including whether it is due to a lack of medical knowledge or that medical evidence is lacking that, if obtained, may assist in the rendering of an opinion.

2.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


